Citation Nr: 0002495	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
recurrent major depression, with psychotic features.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979 and from June 1980 until his retirement in 
June 1995.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran failed to report for a scheduled hearing before a 
member of the Board in November 1999.  Accordingly, the 
veteran's claims will be decided on the evidence currently of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's service-connected psychiatric disability is 
manifested by symptoms of suicidal and homicidal ideation, 
suicidal attempts, depression, isolation, and psychotic 
delusions, resulting in total occupational and social 
impairment.

3.  The veteran has frequent non-prostrating headaches which 
he treats with aspirin.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 100 percent 
for recurrent major depression, with psychotic features have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities, except as reported 
below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  
 
 I.  Major Depression  

The veteran seeks a rating in excess of 50 percent for 
recurrent major depression, with psychotic features.  He was 
granted service connection and a 10 percent disability 
evaluation, effective from September 30, 1996, for his 
psychiatric disability by the June 1997 rating action on 
appeal.  By rating action in July 1998 the veteran's 
disability evaluation for his psychiatric disability was 
increased to 50 percent, effective from date of the grant of 
service connection.   

The veteran was admitted to Oakwood hospital in October 1996.  
The admitting diagnosis was recurrent major depression of 
moderate severity.  The veteran's global assessment of 
functioning (GAF) score was noted to be 40.  The veteran 
reported that he attempted suicide by overdosing on Zoloft.  
The veteran talked about the CIA and FBI being after him.  
The veteran was extremely depressed and psychomotor retarded.  
He gave a history of initial and intermittent insomnia, poor 
appetite, crying spells, and impaired concentration and 
memory.  On discharge the final diagnosis was schizoaffective 
disorder, and the veteran's GAF score was noted to be 50.  

The veteran was admitted to Oakwood Hospital on February 8, 
1997 because he threatened to kill himself and to harm his 
ex-wife.  On admission the veteran's GAF was 20.  The veteran 
was very paranoid and guarded.  He believed that people were 
coming after him because his ex-wife was sending them to kill 
him and to get his money.  The veteran had been getting 
depressed, sleeping poorly, eating poorly, and had been 
deteriorating in hygiene and grooming.  The veteran had a 
history of suicidal gestures and needed to be observed for 
suicide precautions.  Objectively, the veteran had poor 
hygiene and grooming, having a bad body odor.  On inpatient 
discharge, the veteran's GAF score was from 45 to 50.  

The veteran was admitted to a partial hospitalization program 
at Oakwood Hospital on February 14, 1997 due to depression 
and suicidal threats.  The examiner was unable to determine 
whether the veteran had a schizoaffective disorder problem or 
whether he had major depression.  The veteran had paranoid 
ideations and he was very depressed with thoughts of hopeless 
and helpless feelings.  The discharge diagnosis was major 
depression with psychotic features, rule out schizoaffective 
disorder, depressed type.  His GAF score upon discharge was 
60.

On VA examination in March 1997 the veteran appeared 
distracted and there seemed to be a good deal of blocking of 
thought in the form of fragmented sentences.  His eyes were 
downcast, as seemed the rest of his facial expression.  He 
seemed almost pathetic, with signs of distraction, and 
helplessness and rather passive-appearing unhappiness.  The 
diagnoses included  recurrent major depression with psychotic 
features, in partial remission, with antipsychotic 
medication.  The veteran's GAF score was noted to be 70.

The veteran received inpatient psychiatric treatment at a VA 
facility in August and September 1997.  The veteran reported 
that he had been working as a truck driver.  He thought that 
people had been talking about him and somehow people were 
passing on information and knew he was coming before he 
arrived in town.  He reported that people were sabotaging 
automatic teller machines so that he could not use them.  The 
veteran stated that he was frustrated and wanted to go into 
the woods, do nothing, and just rot away.  On examination the 
veteran manifested poor eye contact with low and anxious 
mood.  He had labile affect, at times somber and then totally 
weepy.  The veteran denied current suicidal and homicidal 
ideations except for the aforementioned wish to rot away in 
the woods.  His thought process was slow and guarded.  
Content was significantly positive for paranoid delusions.  
He denied hearing voices, auditory or visual hallucinations, 
and compulsions.  He admitted to occasional panic attacks 
maybe once or twice a month, but without chest pain or 
shortness of breath.  The veteran was noted to have a long 
history of noncompliance with medical treatment.  While 
hospitalized the veteran's sleep and mood improved.  He 
denied homicidality and suicidality.  On discharge his GAF 
score was noted to be in the 70's.

The veteran was admitted to a VA facility in December 1997 
after he had slit his right wrist in a suicide attempt.  His 
GAF score upon admission was noted to be 35.  The examiner 
noted that the veteran had stopped his medications in October 
1997 and his mental status had been gradually deteriorating.  
The veteran thought that strangers were talking about him in 
various shops downtown.  He stated that when he took the 
elevator at the YMCA where he was living, people spied on 
him.  He thought that people at the YMCA were 
"lithographing" him.  He said that "lithographing" meant 
that people were talking about him, but did not want him to 
know.  At the time of admission the veteran was distressed 
and tearful.  His mood was depressed with a restrictive 
affect.  He was expressing paranoid delusions that people 
were deliberately harassing him at work.  At the time of the 
interview the veteran denied any further ideas of active 
suicide.  However he was not able to contract for safety.  
His insight was poor.  The veteran had been working at a VA 
medical center as a valet parking attendant.  While 
hospitalized the veteran was notified that his employment had 
been terminated.  At the time of his discharge the veteran's 
psychosis had resolved and there was complete resolution of 
any suicidal ideas.  

The veteran appeared at a hearing before a hearing officer at 
the RO in April 1998.  The veteran stated that after service 
he had a job at a car dealership in the parts department for 
about eight months.  He lost the job after a suicide attempt 
in October 1996.  He later worked as a security guard.  He 
left that job to go to truck driving school and then to take 
a job as a truck driver.  The veteran testified that he had 
to give up his trucking job after about 90 days.  He thought 
that people were following him.  He tried to call the police 
and investigators, but nobody believed his stories.

The veteran currently has a 50 percent rating in effect for 
his psychiatric disability.  A 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
contemplates total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication: persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  

The veteran has been shown to have GAF scores as high as in 
the 70's when he has been compliant with his medications.  
However, the record shows that the veteran is frequently 
noncompliant in taking his medications.  The veteran has 
received frequent hospitalization due to his service-
connected psychiatric disability.  On admission to his 
hospitalizations his GAF scores have usually been in the 20's 
or 30's.  He has attempted suicide on two occasions and 
threatened suicide on numerous other occasions.  On private 
hospitalization in February 1997 the veteran expressed both 
suicidal and homicidal ideation.  He has expressed frequent 
paranoid delusions.  The record further reveals that the 
veteran has been unable to hold a job due to his psychiatric 
disability.  The Board finds that the veteran's symptoms of 
suicidal attempts, depression, delusions, panic, poor 
personal hygiene, and his deficiencies of thinking, and 
judgment are of such severity as to warrant a 100 percent 
evaluation.  Accordingly a 100 percent rating for recurrent 
major depression with psychotic features is granted.


II.  Headaches

The veteran seeks an evaluation in excess of 10 percent for 
headaches.  By rating action in June 1997 the veteran was 
granted service connection and a noncompensable rating for 
chronic tension headaches, effective from September 1996.  By 
rating action in July 1998 the veteran was assigned a 10 
percent evaluation for his headache disability, also 
effective from September 1996.

The veteran received inpatient psychiatric treatment at 
Northern Michigan Hospital in July 1995.  The veteran 
reported that he had had some headaches lately.  They usually 
improved with aspirin.

On admission to Oakwood Hospital for psychiatric treatment in 
July 1996 the veteran was noted to have a normal physical 
examination, except for headaches.

On VA examination in March 1997 the veteran described daily 
moderately severe headaches for the past five years.  The 
pain was over both temples and responded to aspirin.  The 
veteran described the headache as heaviness, and it would 
last for one hour, with no aura and no associated blurred 
vision.  It was reported that a CAT scan of the head and neck 
three weeks earlier had been normal.  Physical examination of 
the head was unremarkable relative to the disability at 
issue.  The impressions included chronic tension headaches.


At his April 1998 hearing the veteran testified that he had 
daily headaches.  He also reported severe migraine type 
headaches every two to three weeks which he treated with 
aspirin.  The veteran reported that he had had a very bad 
headache one day when he was working as a valet parking 
attendant.  It caused him to yell at his coworker resulting 
in his losing his job.

The veteran's service-connected chronic tension headaches are 
ratable by analogy to migraines.  A 30 percent rating is 
assignable for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months; a 10 percent rating is for assignment for 
migraines with characteristic prostrating attacks averaging 
one in two months over the last several months; and a 
noncompensable rating is for assignment for migraines with 
less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

While the veteran has complained of daily headaches and 
severe headaches every two or three weeks, the record does 
not indicate that the veteran's headaches are of such 
severity as to result in prostrating attacks on a monthly 
basis.  In fact, the medical evidence shows that the 
veteran's headaches are responsive to aspirin, and have not 
been associated with the symptom complex for migraines.  
While the veteran has testified that he was fired from his 
valet parking job due to his headaches, the medical evidence 
of record indicates that he lost that job due to his 
psychiatric disability.  Both the VA and private medical 
treatment records dated subsequent to July 1996 fail to note 
any complaints or findings related to headaches.   There is 
no corroborating evidence of prostrating attacks of greater 
than contemplated by the assigned evaluation of 10 percent.  
Consequently, the Board finds that the veteran's headache 
disability does not more nearly approximate the criteria for 
a rating in excess of 10 percent.



ORDER

A 100 percent evaluation is granted for recurrent major 
depression, with psychotic features, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for headaches 
is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

